Filed 10/3/16 P. v. Gonzalez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B267208

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA096710)
         v.

MOISES GONZALEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Michael
Villalobos, Judge. Affirmed.
         Law Offices of Edward J. Blum and Edward J. Blum, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Stephanie A. Miyoshi and
David A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.




                                     _____________________________
       Appellant Moises Gonzalez appeals the denial of his motion to withdraw his plea,
alleging he was under undue duress when he entered it. Because the trial court did not
abuse its discretion in denying the motion, we affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND
       A felony complaint was filed against Moises Gonzalez on July 17, 2015, alleging
possession for sale of heroin in Count 1 (Health & Saf. Code, § 11351), and misdemeanor
possession of methamphetamine in Count 2 (Health & Saf. Code, § 11377). Gonzalez
was arraigned, and bail set at $30,000 on July 17, 2015. He posted bail and was ordered
back to court for a preliminary hearing set for August 12, 2015, at 8:30 a.m.
       On August 12, 2015, the court called the matter at 10:15 a.m.; Gonzalez had not
appeared and his lawyer confirmed he had had no contact. The court ordered the bond
forfeited, reset bail at $50,000, issued a bench warrant on a related probation violation
matter, and set bail on that matter at $30,000.
       Gonzalez arrived shortly thereafter, and the court recalled the matter. Gonzalez
apologized to the court, stating he had been delayed returning from Tijuana, where he had
been because his father was ill. The court indicated it probably would remand Gonzalez,
but gave him the opportunity to discuss the matter with his counsel.
       Gonzalez then entered a no contest plea to Count 1, with an indicated sentence of
three years of probation, conditioned on 180 days in county jail, with the probation
violation to run concurrent; surrender was to be delayed to a future date. Gonzalez was
advised of his rights, waived his rights and entered a no contest plea, and admitted the
probation violation. His sentence was imposed on the terms previously indicated.
       On September 4, 2015, Gonzalez filed a motion under Penal Code section 1018 to
withdraw his plea, asserting that he had been coerced by the threat of being remanded to
custody. At the hearing on September 24, Gonzalez and the public defender who had
represented him at the time of the plea testified. The court found no good cause to
withdraw the plea, denied the motion and remanded Gonzalez, explaining that, prior to
the plea, the court had not decided that Gonzalez was to go into custody, and that there


                                              2
had been no request to lower the bail the court had set when the defendant had failed to
appear.

                                         DISCUSSION
       We review the determination of the trial court on a motion to withdraw a plea for
abuse of discretion and accept factual findings supported by substantial evidence.
(People v. Fairbank (1997) 16 Cal.4th 1223, 1254.) “A decision to deny a motion to
withdraw a guilty plea “‘rests in the sound discretion of the trial court”’ and is final
unless the defendant can show a clear abuse of that discretion. [Citation.] Moreover, a
reviewing court must adopt the trial court’s factual findings if substantial evidence
supports them. [Citation.] [Citation;] accord, People v. Breslin (2012) 205 Cal.App.4th
1409, 1416 [140 Cal.Rptr.3d 906].) ‘“Guilty pleas resulting from a bargain should not be
set aside lightly and finality of proceedings should be encouraged.’ [Citation.]”
(People v. Weaver (2004) 118 Cal.App.4th 131, 146 [12 Cal.Rptr.3d 742].) “[T]he fact
that a hearing court’s ruling on a section 1018 motion is reviewed by us under the ‘abuse
of discretion’ standard appropriately results in our paying considerable deference to the
hearing court’s factual findings: “All questions of the weight and sufficiency of the
evidence are addressed, in the first instance, to the trier of fact, in this case, the trial
judge.’ (People v. Nance (1991) 1 Cal.App.4th 1453, 1460, fn. 4 [2 Cal.Rptr.2d 670].)”’
(People v. Archer (2014) 230 Cal.App.4th 693, 702.)
       The defendant has the burden to establish good cause for the withdrawal of his
plea by clear and convincing evidence. (People v. Cruz (1974) 12 Cal.3d 562, 566;
People v. Breslin, supra, at p. 1416.)1 Good cause is not established because a defendant
has changed his mind about the wisdom of the plea, however. (People v. Nance, supra, 1
Cal.App.4th at p. 1457.)


1      The defendant must also show prejudice in that he or she would not have accepted
the plea had the complained of circumstances not existed. (People v. Breslin, supra, 205
Cal.App.4th at p. 1416.) Here Gonzalez’s declaration in support of the motion asserts
prejudice, but in light of the finding of no good cause, we need not reach that issue on
appeal.

                                                3
       In this case, Gonzalez asserts that he was coerced into entering his plea because he
would have been remanded had he not done so. The facts, found by the trial court and
amply supported by the record, are to the contrary. While the court did indicate that
remand was likely, the court had also reset bail prior to Gonzalez’s appearance. Counsel
did not request that that bail amount be lowered, or that defendant be released without
bail. In entering the plea, Gonzalez affirmed that neither threats nor promises had been
made to him to induce his action. In light of those facts, we find no abuse of discretion in
the denial of the motion.

                                     DISPOSITION
       The order denying the motion is affirmed.




                                                 ZELON, Acting P. J.




We concern:




       SEGAL, J.




       GARNETT, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             4